Name: COMMISSION REGULATION (EEC) No 1509/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 59, 109 and 159 (order Nos 40.0590, 40.1090 and 42.1590), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania;  leather and textile industries;  building and public works
 Date Published: nan

 22. 6. 93 No L 150/7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1509/93 of 18 June 1993 re-establishing the levying of customs duties on products of categories 59, 109 and 159 (order Nos 40.0590, 40.1090 and 42.1590), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of products of categories 59, 109 and 159 (order Nos 40.0590, 40.1090 and 42.1590), originating in China, the relevant ceiling amounts to 63, 3 and 39 tonnes ; Whereas on 25 January 1993 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Council Regulation (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each categories of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 25 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No ^(unit)^ CN code Description 40.0590 59 5702 10 00 Carpets and other textile floor coverings other (tonnes) 5702 31 10 than the carpets of category 58 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 (') OJ No L 370, 31 . 12. 1990, p. 39. 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 150/8 Official Journal of the European Communities 22. 6. 93 Order No Category ( unit ) CN code Description 40.0590 59 5703 10 10 (cont 'd) (tonnes) 5703 10 90 5703 20 1 1 5703 20 19 5703 20 91 5703 20 99 5703 30 1 1 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 ex 5703 90 90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 40.1090 109 6306 11 00 Tarpaulins, sails, awnings and sunblinds (tonnes) 6306 12 00 6306 19 00 6306 31 00 6306 39 00 42.1590 159 6204 49 10 Dresses, blouses and shirt-blouses of silk or silk (tonnes) waste 6206 10 00 6214 10 00 Shawls, scarves, mufflers, mantillas, veils and the like :  Of silk or silk waste 6215 10 00 Ties, bow ties and cravats :  Or silk or silk waste Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1993. For the Commission Christiane SCRIVENER Member of the Commission